UPON A REHEARING EN BANC
A divided panel of this Court affirmed the judgment of the trial court. See Sheppard v. Commonwealth, 25 Va.App. 527, 489 S.E.2d 714 (1997). We stayed the mandate of that decision and granted rehearing en banc.
Upon rehearing en banc, the judgment of the trial court is affirmed without opinion by an evenly divided Court.
The Commonwealth shall recover of the appellant the costs in this Court, which costs shall also include an additional fee of $200 for services rendered by attorneys of the Public Defender’s office on the rehearing portion of this appeal, in addition to counsel’s necessary direct out-of-pocket expenses.
This order shall be published and certified to the trial court.